IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,437-01


EX PARTE MARIO RASHAD SWAIN





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 30,261-B-H-1 IN THE 124th DISTRICT COURT

GREGG COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On November 20, 2003, a jury convicted applicant of the offense of capital
murder.  The jury answered the special issues submitted pursuant to Texas Code of
Criminal Procedure article 37.071, and the trial court, accordingly, set punishment at
death.  This Court affirmed applicant's conviction and sentence on direct appeal.  Swain
v. State, 181 S.W.3d 359 (Tex. Crim. App. 2005).
	Applicant presents three allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  An evidentiary hearing was held, and
the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, relief is denied.
	IT IS SO ORDERED THIS THE 20TH DAY OF SEPTEMBER, 2006.

Do Not Publish